DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to Arguments
Applicant’s submission on 07/05/2022 presents claim amendments without additional arguments.  The amended claim language is addressed below.
Examiner notes that Applicant’s specific improvement discussed in the interview, as directed to statistically computed (rather than predicted from bitstream) motion vectors by means of dithering using a randomly or particularly calculated offset, is not particularly claimed, and the claim language broadly covers embodiments of other methods that are common in prior art, as cited below.  
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Claim 8 recites “unit configured to decode said motion information … unit configured to obtain motion information predictors … unit configured to generate one or more second motion information predictors … unit configured to form a set of motion information predictors … unit configured to determine a motion information predictor …” generic terms [unit] modified by functional language [configured to perform a function] but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.  Thus where Applicant refers to an algorithm by a trade name it is presumed to be a reference to a known prior art algorithm.
Also note that:  Prior art which teaches a range overlapping, approaching, or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  MPEP 2131.03(II).  Prior art which teaches a range overlapping, approaching, or touching the claimed range renders the claim obvious, if the claimed range is not critical to enable the process to operate effectively, or if one of ordinary skill would not expect the process to operate differently outside the claimed range. MPEP 716.02; ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 1345 101 USPQ2d 1773 (Fed. Cir. 2012) (Court held a claim requiring alkalinity below 50 ppm to be anticipated by prior art teaching alkalinity of 150 ppm or less, and not patentable because “there is no allegation of criticality or any evidence demonstrating any difference across the range.”); Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicants Admitted Prior Art as disclosed in Applicant’s Specification (“AAPA”).  In view of US 7321626 to Sun (“Sun”).
Regarding Claim 1:  “A method of decoding a bitstream comprising an encoded sequence of digital images, 
at least one portion of an image being encoded with respect to a reference image portion by a motion estimation process that determines motion information identifying the reference image portion, the method comprising decoding said motion information using a motion information prediction process comprising:  (“Many video compression formats, for example H.263, H.264, MPEG-1, MP EG-2, MPEG-4, SVC, use block-based discrete cosine transform (OCT) and motion compensation to remove spatial and temporal redundancies. … Next, the difference between the block to encode and the reference portion is encoded (motion compensation), along with an item of motion information relative to the motion vector which indicates the reference area to use for motion compensation.”  AAPA, Specification, Page 1, line 22 – Page 2 line 8.)
obtaining, for an image portion of an image to be decoded plurality of first motion information predictors having motion vectors obtained from motion vectors associated with image portions of said image to be decoded;  (“Next, the difference between the block to encode and the reference portion is encoded (motion compensation), along with an item of motion information relative to the motion vector which indicates the reference area to use for motion compensation.”  AAPA, Specification, Page 2 lines 1-8.  Also note that “further improvements have been proposed, such as using a plurality of possible motion vector predictors” AAPA, Specification, Page 2 lines 23-24.)
selecting, from said plurality of first motion information predictors, one or more motion information predictors,  (“This motion vector predictor selection scheme is called Advanced Motion Vector Prediction (AMVP). … Finally, a set of 5 motion vector predictor candidates mixing spatial predictors and temporal predictors is obtained. In order to reduce the overhead of signaling the motion vector predictor in the bitstream, the set of motion vector predictors is reduced by eliminating the duplicated motion vectors,” See AAPA, Specification, Page 3, lines 14-22.  Also note the same manner of selection in Sun, Column 6, lines 35-37 and Column 1, lines 33-36.  Thus, the initial motion vector candidate pool can be refined by multiple selection steps until the best vector predictor is selected.  See statement of motivation below.)
determining a magnitude and a sign of an offset to determine the offset based on at least one bitstream parameter;  (“In order to further reduce the cost of encoding motion information, it has been proposed to encode a motion vector by difference from a motion vector predictor” AAPA, Specification, Page 2 lines 9-11.  See example as a residual motion vector in AAPA, Specification, Page 2 lines 28-31.  Note that a difference can be a positive or a negative value depending on whether the motion vector is larger or smaller than the motion vector predictor in that particular direction.)
generating one or more second motion information predictors by adding the determination offset to   (Note that adding a negative value is equivalent to subtracting a positive value., also note that performing this operation on both the first motion information predictors and a selection from the first motion vector predictors is equivalent to performing this operation on the first motion information predictors. Prior art teaches:  “In order to further reduce the cost of encoding motion information, it has been proposed to encode a motion vector by difference from a motion vector predictor” AAPA, Specification, Page 2 lines 9-11.  See example as a residual motion vector in AAPA, Specification, Page 2 lines 28-31. See example of zero offset above. Also note such an offset embodied as a global motion predictor in Sun, Column 2, lines 31-48.) 
forming a set of motion information predictors from the first and second motion information predictors, said set including at least one of said first motion information predictors and at least one of said second motion information predictors; and  (“The residual motion information comprises the residual motion vector, i.e. the difference between the actual motion vector of the block to encode and the selected motion vector predictor,” which provides for a set of motion vectors subject to residual computation and a set of motion vectors compensated by the residual computation. AAPA, Specification, Page 2 lines 28-31.  See similar examples in Sun, Column 2, lines 31-48.)
determining a motion information predictor from the set of motion information predictors for said image portion of said image to be decoded.”  (“In the High Efficiency Video Coding (HEVC) currently in the course of standardization, it has been proposed to use a plurality of motion vector predictors … the indication of the selected motion vector predictor can be encoded”  AAPA, Specification, Page 3, lines 1-5, Page 3, lines 1-3.)
Sun teaches examples of motion information offset value embodied as a global motion vector, which is separate or in addition to any residual or delta motion vector values used in motion coding of a video.  See Sun, Column 2, lines 31-48.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to perform global motion vector adjustments as taught in Sun, in order “to improve predictive motion estimation for video sequences involving fast camera motions.”  Sun, Column 2, lines 31-34. 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “A method according to claim 1, wherein the offset value may be set to a predetermined value.”  (Note that the predetermined value can be zero, as addressed in original Claims 1 and 4.  Also note calculation of a predetermined value as “difference from a motion vector predictor” AAPA, Specification, Page 2, lines 9-12.  Also note a predetermined value as a global motion vector in Sun, Column 2, lines 31-48.)
Regarding Claim 3:  “A method according to claim 1, where the obtained one or more first motion information predictors have motion vectors with X and Y components and the offset value is added to or subtracted from one or both of the X and Y components of one of the motion vectors.”  (Note that under the video coding standards, motion vectors by definition encode x and y motion, so by definition, motion vector prediction and motion vector offset would be defined in terms of x and y components.  Also see a particular example in Sun, Column 8, lines 51-60.)
Regarding Claim 4:  “A method according to claim 3, wherein the offset value for one or both of the X and Y components may be set to zero.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, offset set to zero uses only the original motion vector predictors which is an embodiment included in Claim 1. See “motion vector which indicates the reference area to use for motion compensation.”  AAPA, Specification, Page 2, lines 7-8.)
Regarding Claim 5:  “A method according to claim 1 wherein applying the offset comprises adding a predetermined motion vector to a motion vector of the one or more first motion information predictors to generate the one or more second motion  information predictors.”  (“In order to further reduce the cost of encoding motion information, it has been proposed to encode a motion vector by difference from a motion vector predictor” AAPA, Specification, Page 2 lines 9-11.  See example as a residual motion vector in AAPA, Specification, Page 2 lines 28-31. See treatment of zero offset embodiment in Claims 1 and 4. Also note such an offset embodied as a global motion predictor in Sun, Column 2, lines 31-48.)
Regarding Claim 6:  “A method according to claim 1, further comprising decoding an item of information representative of a selected motion information predictor for said image portion of said image to be decoded.”  (“an item of motion information relative to the motion vector which indicates the reference area to use for motion compensation.”  AAPA, Specification, Page 2, lines 6-8.  Also see “an item of information indicating the selected motion vector predictor, such as for example an encoded value of the index of the selected motion vector predictor.” AAPA, Specification, Page 2, lines 31-33.)
Regarding Claim 7:  “A method according to claim 6, wherein said selected motion information predictor is determined from said generated set of motion information predictors using said decoded item of information.”  (“an item of information indicating the selected motion vector predictor, such as for example an encoded value of the index of the selected motion vector predictor.” AAPA, Specification, Page 2, lines 31-33.)
Claim 8, “A device for decoding a bitstream … comprising unit configured to …” is rejected for reasons stated for Claim 1 and because prior art teaches means for implementing the signal processing as software-based method for motion video coding.  See Sun, Column 2, lines 19-27.  See statement of motivation in Claim 1.
Claim 9, “A non-transitory computer readable carrier medium comprising processor executable code for a programmable apparatus, comprising a sequence of instructions for implementing a method of decoding a bitstream” is rejected for reasons stated for Claim 1 and because prior art teaches:  software-based method for motion video coding.  See Sun, Column 2, lines 19-27.  See statement of motivation in Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483